Citation Nr: 1025628	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), which denied the 
above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

In an Appeal To Board Of Veterans' Appeals (VA Form 9) received 
by the RO in August 2008, the Veteran indicated that he wished to 
be afforded a hearing before a Veterans Law Judge traveling to 
the RO.  In a VA Form 9 dated in September 2008, the Veteran's 
representative indicated that the Veteran did not want a Board 
hearing.  In a VA Form 9 chronologically located after the 
September 2008 VA Form 9 in the Veteran's claims file, date 
stamped by the RO as received in August 2008, the Veteran again 
indicated that he wished to be afforded a hearing before a 
Veterans Law Judge traveling to the RO.  In a letter to the RO 
received in October 2009, the Veteran reiterated that he wished 
to be scheduled for a "local hearing board."

In an Informal Hearing Presentation dated July 1, 2010, the 
Veteran's representative referred to the August 2009 VA Form 9, 
and noted that the Veteran did not appear to have withdrawn his 
request for a hearing.  The Veteran's representative further 
requested that the matter be remanded so that a Travel Board 
Hearing could be scheduled.

As such, the Board finds that it is apparent that the Veteran 
wishes to be scheduled for a Travel Board hearing, thus, this 
case must be remanded for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a 
hearing before a traveling Veterans Law Judge 
at the RO, in accordance with applicable law.

Thereafter, the case should be returned to the Board for further 
appellate consideration if appropriate.  The Veteran need take no 
action until he is so informed.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


